2017 UT App 67



               THE UTAH COURT OF APPEALS

                     RIQO MARIANO PEREA,
                          Appellant,
                              v.
                        STATE OF UTAH,
                          Appellee.

                            Opinion
                       No. 20150144-CA
                      Filed April 13, 2017

           Second District Court, Ogden Department
                The Honorable Ernest W. Jones
                        No. 140907173

          Randall W. Richards, Attorney for Appellant
      Sean D. Reyes and Erin Riley, Attorneys for Appellee

JUDGE JILL M. POHLMAN authored this Opinion, in which JUDGES
  MICHELE M. CHRISTIANSEN and KATE A. TOOMEY concurred.

POHLMAN, Judge:

¶1      Riqo Mariano Perea appeals the district court’s January
12, 2015 order summarily dismissing his petition for
postconviction relief. Perea also seeks review of the district
court’s October 16, 2015 order denying his rule 60(b) motion for
relief from judgment. We affirm the first order, and we conclude
that the second order is beyond the scope of this appeal.

¶2     In 2010, Perea was convicted of two counts of aggravated
murder and two counts of attempted murder. He was sentenced
to life in prison without the possibility of parole for each
aggravated murder conviction and three years to life for each
attempted murder conviction. The Utah Supreme Court affirmed
Perea’s convictions in State v. Perea, 2013 UT 68, 322 P.3d 624.
                           Perea v. State


¶3      Perea filed a petition for postconviction relief in the
district court. On January 12, 2015, the court summarily
dismissed the petition because it determined the claims raised
had been previously adjudicated by the Utah Supreme Court on
direct appeal. Perea timely filed a notice of appeal.

¶4     While the present appeal was pending, Perea filed a
motion for relief from judgment pursuant to rule 60(b) of the
Utah Rules of Civil Procedure. This court stayed the appeal for
sixty days and temporarily remanded the case to the district
court for the limited purpose of ruling on the motion. On
October 16, 2015, the district court entered an order denying
Perea’s motion. Perea did not file an amended notice of appeal
or a new notice of appeal after the entry of that order.

¶5     On appeal, Perea’s brief focuses exclusively on the district
court’s denial of his rule 60(b) motion. Although the district
court’s summary dismissal of his postconviction petition was the
subject of Perea’s notice of appeal, he mentions that order only
in passing and does not identify or brief any issues related to it.
Accordingly, we affirm the district court’s summary dismissal of
Perea’s petition for postconviction relief. See Reynolds v. Woodall,
2012 UT App 206, ¶ 18 n.10, 285 P.3d 7 (affirming the trial court’s
order where appellant failed to identify or brief any issues
relating to that order).

¶6      With regard to Perea’s challenge to the district court’s
order denying his rule 60(b) motion, we lack jurisdiction to
review it. “A ruling on a rule 60(b) motion culminates in a
separate, appealable order and, thus, may not be included in an
existing appeal because the issues raised in the appeal predated
the ruling on the rule 60(b) motion.” Dennett v. Ferber, 2013 UT
App 209, ¶ 3, 309 P.3d 313 (per curiam). Because Perea did not
file a new or amended notice of appeal following the denial of
the rule 60(b) motion, this court lacks jurisdiction to consider his
challenge to that ruling. See id.



20150144-CA                     2                 2017 UT App 67
                          Perea v. State


¶7     We affirm the summary dismissal order, and we lack
jurisdiction to consider the denial of Perea’s rule 60(b) motion.




20150144-CA                    3                2017 UT App 67